19-23694-rdd   Doc 260   Filed 02/06/20 Entered 02/06/20 16:34:10   Main Document
                                     Pg 1 of 34
19-23694-rdd   Doc 260   Filed 02/06/20 Entered 02/06/20 16:34:10   Main Document
                                     Pg 2 of 34
19-23694-rdd   Doc 260   Filed 02/06/20 Entered 02/06/20 16:34:10   Main Document
                                     Pg 3 of 34
19-23694-rdd   Doc 260   Filed 02/06/20 Entered 02/06/20 16:34:10   Main Document
                                     Pg 4 of 34
19-23694-rdd   Doc 260   Filed 02/06/20 Entered 02/06/20 16:34:10   Main Document
                                     Pg 5 of 34
19-23694-rdd   Doc 260   Filed 02/06/20 Entered 02/06/20 16:34:10   Main Document
                                     Pg 6 of 34
19-23694-rdd   Doc 260   Filed 02/06/20 Entered 02/06/20 16:34:10   Main Document
                                     Pg 7 of 34
19-23694-rdd   Doc 260   Filed 02/06/20 Entered 02/06/20 16:34:10   Main Document
                                     Pg 8 of 34
19-23694-rdd   Doc 260   Filed 02/06/20 Entered 02/06/20 16:34:10   Main Document
                                     Pg 9 of 34
19-23694-rdd   Doc 260   Filed 02/06/20 Entered 02/06/20 16:34:10   Main Document
                                     Pg 10 of 34
19-23694-rdd   Doc 260   Filed 02/06/20 Entered 02/06/20 16:34:10   Main Document
                                     Pg 11 of 34
19-23694-rdd   Doc 260   Filed 02/06/20 Entered 02/06/20 16:34:10   Main Document
                                     Pg 12 of 34
19-23694-rdd   Doc 260   Filed 02/06/20 Entered 02/06/20 16:34:10   Main Document
                                     Pg 13 of 34
19-23694-rdd   Doc 260   Filed 02/06/20 Entered 02/06/20 16:34:10   Main Document
                                     Pg 14 of 34
19-23694-rdd   Doc 260   Filed 02/06/20 Entered 02/06/20 16:34:10   Main Document
                                     Pg 15 of 34
19-23694-rdd   Doc 260   Filed 02/06/20 Entered 02/06/20 16:34:10   Main Document
                                     Pg 16 of 34
19-23694-rdd   Doc 260   Filed 02/06/20 Entered 02/06/20 16:34:10   Main Document
                                     Pg 17 of 34
19-23694-rdd   Doc 260   Filed 02/06/20 Entered 02/06/20 16:34:10   Main Document
                                     Pg 18 of 34
19-23694-rdd   Doc 260   Filed 02/06/20 Entered 02/06/20 16:34:10   Main Document
                                     Pg 19 of 34
19-23694-rdd   Doc 260   Filed 02/06/20 Entered 02/06/20 16:34:10   Main Document
                                     Pg 20 of 34
19-23694-rdd   Doc 260   Filed 02/06/20 Entered 02/06/20 16:34:10   Main Document
                                     Pg 21 of 34
19-23694-rdd   Doc 260   Filed 02/06/20 Entered 02/06/20 16:34:10   Main Document
                                     Pg 22 of 34
19-23694-rdd   Doc 260   Filed 02/06/20 Entered 02/06/20 16:34:10   Main Document
                                     Pg 23 of 34
19-23694-rdd   Doc 260   Filed 02/06/20 Entered 02/06/20 16:34:10   Main Document
                                     Pg 24 of 34
19-23694-rdd   Doc 260   Filed 02/06/20 Entered 02/06/20 16:34:10   Main Document
                                     Pg 25 of 34
19-23694-rdd   Doc 260   Filed 02/06/20 Entered 02/06/20 16:34:10   Main Document
                                     Pg 26 of 34
19-23694-rdd   Doc 260   Filed 02/06/20 Entered 02/06/20 16:34:10   Main Document
                                     Pg 27 of 34
19-23694-rdd   Doc 260   Filed 02/06/20 Entered 02/06/20 16:34:10   Main Document
                                     Pg 28 of 34
19-23694-rdd   Doc 260   Filed 02/06/20 Entered 02/06/20 16:34:10   Main Document
                                     Pg 29 of 34
19-23694-rdd   Doc 260   Filed 02/06/20 Entered 02/06/20 16:34:10   Main Document
                                     Pg 30 of 34
19-23694-rdd   Doc 260   Filed 02/06/20 Entered 02/06/20 16:34:10   Main Document
                                     Pg 31 of 34
19-23694-rdd   Doc 260   Filed 02/06/20 Entered 02/06/20 16:34:10   Main Document
                                     Pg 32 of 34
19-23694-rdd   Doc 260   Filed 02/06/20 Entered 02/06/20 16:34:10   Main Document
                                     Pg 33 of 34
19-23694-rdd   Doc 260   Filed 02/06/20 Entered 02/06/20 16:34:10   Main Document
                                     Pg 34 of 34
